In the United States Court of Federal Claims
                             OFFICE OF SPECIAL MASTERS
                                            No. 05-0136V
                                        Filed: March 8, 2013
                                        Not to be Published

*******************************************************
LAURA HOLT, parent of                                 *
ALEIGHA HOLT-TIPTON, a minor,                         *
                                                      *
                       Petitioner,                    *           Stipulation; Interim Attorney Fees
                                                      *           and Costs.
        v.                                            *
                                                      *
SECRETARY OF THE DEPARTMENT                           *
OF HEALTH AND HUMAN SERVICES,                         *
                                                      *
                       Respondent.                    *
                                                      *
*******************************************************

Andrew Donald Downing, Esq., Rhodes, Hieronymus, et al., Tulsa, OK, for petitioner.
Alexis Babcock, Esq., US Dept. of Justice, Washington, DC, for respondent.

                  DECISION on INTERIM ATTORNEY FEES and COSTS1

Vowell, Special Master:

       On January 21, 2005, Laura Holt [“petitioner”] filed a petition2 for compensation
under the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et
seq3 [“Vaccine Act” or “Program”] on behalf of her daughter, Aleigha Holt-Tipton
[“Aleigha”]. An entitlement hearing was held on February 13-15, 2013.

1
  Because this unpublished decision contains a reasoned explanation for the action in this case, I intend
to post this decision on the United States Court of Federal Claims' website, in accordance with the E-
Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended at 44
U.S.C. § 3501 note (2006)). In accordance with Vaccine Rule 18(b), petitioner has 14 days to identify and
move to delete medical or other information, that satisfies the criteria in § 300aa-12(d)(4)(B). Further,
consistent with the rule requirement, a motion for redaction must include a proposed redacted decision.
If, upon review, I agree that the identified material fits within the requirements of that provision, I will
delete such material from public access.
2
 Petitioner filed a Short-Form “Petition for Vaccine Compensation” as authorized under Autism General
Order #1, filed July 3, 2002, Exhibit A, Master Autism Petition for Vaccine Compensation at 2.
3
 The National Vaccine Injury Compensation Program [“Vaccine Program”] is set forth in Part 2 of the
National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as amended,
        On March 8, 2013, the parties filed a Stipulation of Fact Concerning Interim
Attorneys’ Fees and Costs [“Stipulation”]. Petitioner initially sought an award of
$135,957.22 in attorney fees and costs for petitioner’s current counsel4 and $3,730.00
in attorney fees and costs for petitioner’s former counsel, Conway, Homer & Chin-
Caplan. Stipulation at 1. After informal discussions, the parties agreed upon a lower
amount, $120,000.00, in attorney fees and costs for petitioner’s current counsel.5 Id. at
2. In lieu of filing a General Order #9 Statement, petitioner’s counsel represents that
petitioner incurred no personal litigation costs. Id.

      Respondent maintains that the express language of § 15(e)(1) does not confer
Special Masters with the authority to award interim attorney fees and costs, but has
waived her objection “for purposes of this case only.” Stipulation at 1-2.

       I find that petitioner is entitled to an award of interim attorney fees and costs
under the facts and circumstances of this case, and that the agreed upon amount is
reasonable. Accordingly, I hereby award the total amount of $123,730.00 as
follows:

              a lump sum of $120,000.00, in the form of a check payable jointly to
               petitioner and petitioner’s counsel, Andrew Donald Downing; and

              a lump sum of $3,730.00, in the form of a check payable jointly to
               petitioner and petitioner’s former counsel, Conway, Homer & Chin-
               Caplan.

       In the absence of a motion for review filed under RCFC Appendix B, the clerk of
court shall enter judgment accordingly.6

IT IS SO ORDERED.
                                            s/Denise K. Vowell
                                            Denise K. Vowell
                                            Special Master


42 U.S.C. § 300aa-10 et seq. (2006). All citations in this decision to individual sections of the Vaccine Act
are to 42 U.S.C. § 300aa.
4
 This amount includes all attorney fees and costs incurred to the present time, except for the cost of Dr.
Kendall’s airfare, hotel, and meal expenses and the cost of Dr. DeMio’s fees and expenses. Stipulation at
1 n.1. Petitioner will request those costs in her final application for fees and costs. Id.
5
    Again, this amount does not include the costs listed in note 4. Stipulation at 2.
6
 Entry of judgment can be expedited by each party’s filing a notice renouncing the right to seek review.
See Vaccine Rule 11(a).


                                                        2